Title: To George Washington from Timothy Pickering, 16 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Decr 16. 1796.
                        
                        The Secretary of State respectfully lays before the President of the United
                            States a list of appointments which have been made during the recess of the Senate. The list
                            No. 2. accompanies the former, mentioning, where known, the occasion of those appointments.
                        The Secretary had the first list prepared in that simple form, because he
                            thought it might seem to the President unpleasant to note the cause of some of the
                            appointments; for instance, the recall of Mr Monroe, and the removal of Mr Parish the Consul
                            at Hamburg; for if the causes are noticed in his nomination, they will appear in the public
                            papers, and as if announced by his authority.
                        
                            T. Pickering.
                            
                        
                    